DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-2 and 4-12 are pending and have been examined in this application. As of the date of this application, no Information Disclosure Statement (IDS) has been filed on behalf of this case. 

Response to Amendment
In the amendment dated 12/06/2022, the following has occurred: Claims 1-2 and 4-10 have been amended; Claim 3 has been canceled; Claims 11-12 have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 4-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, the amendment has overcome the objections and 112 rejections set forth in the previous action.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the proximal channel" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 is rejected based on its dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Twigger (GB 2 271 539).
Regarding Claim 1, Twigger discloses a system for chocking tires comprised of the following parts: a) at least two chocks (Twigger: Fig. 1-3; 1) for preventing a tire from moving fore and aft; and b) a lanyard (Twigger: Fig. 1-2; 2) for securing the chocks against the tire; wherein the chocks each have a distal channel (Twigger: Fig. 1-3; 14) along their longitudinal axis, the distal channel being open to each of two ends of the chock, and the distal channel being open along its length to a side of the chock distal from the tire, and the distal channel being configured to receive the lanyard from the side of the chock distal from the tire.  
Regarding Claim 2, Twigger discloses the system for chocking tires of claim 1, wherein: the chocks (Twigger: Fig. 1-3; 1) are each triangular in shape.  
Regarding Claim 4, Twigger discloses the system for chocking tires of claim 1, wherein: the chocks (Twigger: Fig. 1-3; 1) each have a proximal channel (Twigger: Fig. 1-3; 13) along their longitudinal axis.  
Regarding Claim 11, Twigger discloses the system for chocking tires of claim 4, wherein: the proximal channel (Twigger: Fig. 1-3; 13) being open to each of the two ends of the chock, and the proximal channel being open along its length to the distal channel (Twigger: Fig. 1-3; 14), and the proximal channel being configured to receive the lanyard from the side of the chock distal from the tire by way of the distal channel.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Twigger (GB 2 271 539) in view of Kirkham (US 9,168,044).
Regarding Claim 5, Twigger discloses a method for chocking tires comprised of the following steps: a) positioning chocks (Twigger: Fig. 1-3; 1) around the tire (Twigger: Fig. 1; T); b) drawing a lanyard (Twigger: Fig. 1-2; 2) around the tire; and d) tensioning the lanyard (Twigger: Pg. 2, Ln. 34-35; Pg. 3, Ln. 1-5); wherein the chocks each have a distal channel (Twigger: Fig. 1-3; 14) along their longitudinal axis, the distal channel being open to each of two ends of the chock, and the distal channel being open along its length to a side of the chock distal from the tire, and the distal channel being configured to receive the lanyard from the side of the chock distal from the tire.  
Twigger fails to explicitly disclose the step of inserting the lanyard into the chocks after drawing it around the tire. However, Kirkham teaches drawing a lanyard (Kirkham: Fig. 1B-1D; 102) around a structure (Kirkham: Fig. 1B-1D; 124); and inserting the lanyard into a distal channel (Kirkham: Fig. 1B-1D; 119).
Twigger and Kirkham are analogous because they are from the same field of endeavor or a similar problem solving area e.g. adjustable securing devices and securing an element by wrapping it in a flexible member. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chocks and lanyard in Twigger with the distal channel structure and multi-wrap securement from Kirkham, with a reasonable expectation of success, in order to provide an alternate means of securing the lanyard in relation to the chocks that creates multiple points of securement between the chocks and lanyard (Twigger: Pg. 3, Ln. 3-5; Kirkham: Col. 4, Ln. 10-28), thereby replacing the single attachment point provided by a hook with a means that allows the lanyard to be secured at an increased number of positions along its length.
Regarding Claim 6, Twigger, as modified, teaches the method for chocking tires of claim 5, wherein positioning the chocks (Twigger: Fig. 1-3; 1) includes a step of positioning one chock in front of the tire (Twigger: Fig. 1; T) and one chock behind the tire.  
Regarding Claim 7, Twigger, as modified, teaches the method for chocking tires of claim 12, wherein: drawing a the lanyard (Twigger: Fig. 1-2; 2) around the tire (Twigger: Fig. 1; T) includes a step of drawing the lanyard out from the proximal channel of one of the chocks (Twigger: Fig. 1-3; 1) located in front of the tire.  
Regarding Claim 8, Twigger, as modified, teaches the method for chocking tires of claim 7, wherein: inserting the lanyard (Twigger: Fig. 1-2; 2) into chocks (Twigger: Fig. 1-3; 1) includes a step of inserting the lanyard drawn out of one of the chocks located in front of the tire and into one of the proximal channel (Twigger: Fig. 1-3; 13) and the distal channel (Kirkham: Fig. 1B-1D; 119) of one of the chocks located behind the tire (Kirkham: Col. 4, Ln. 10-28). [Note: When modified with the channels of Kirkham, the lanyard of Twigger is secured in the same way as the instant application, as it uses a distal channel to receive a lanyard that has been wrapped around its structure and secured in a proximal channel on the other side.]
Regarding Claim 9, Twigger, as modified, teaches the method for chocking tires of claim 8 wherein: inserting the lanyard (Twigger: Fig. 1-2; 2) into chocks (Twigger: Fig. 1-3; 1) includes a step of inserting the lanyard back into the distal channel of one of the chocks located in front of the tire (Kirkham: Fig. 1B-1D; 119; see claim 8 note).  
Regarding Claim 10, Twigger, as modified, teaches the method for chocking tires of claim 5, wherein: tensioning the lanyard (Twigger: Fig. 1-2; 2) includes a step of tightening the lanyard until the chocks (Twigger: Fig. 1-3; 1) press against the tire (Twigger: Fig. 1; T) and cause the chocks to compress and secure the lanyard in at least one distal channel (Twigger: Pg. 2, Ln. 10-17, 34-35; Pg. 3, Ln. 1-5).  
Regarding Claim 12, Twigger, as modified, teaches the method for chocking tires of claim 6, wherein: the chocks (Twigger: Fig. 1-3; 1) each have a proximal channel (Twigger: Fig. 1-3; 13) being open to each of the two ends of the chock, the proximal channel being open along its length to the distal channel (Kirkham: Fig. 1B-1D; 119), and the proximal channel being configured to receive the lanyard (Twigger: Fig. 1-2) from the side of the chock distal from the tire by way of the distal channel.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M-F: 10AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TM/Examiner, Art Unit 3631                                                                                                                                                                                                        

/Muhammad Ijaz/Primary Examiner, Art Unit 3631